DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a computer-implemented method for determining errors in at least one parameter of the object derived from a digital representation of an object.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards determining errors in at least one parameter of the object derived from an image by ascertainment of the at least one parameter from the image information of the first subset of pixels, and ascertainment of an error for the at least one parameter ascertained from the image information of the first subset of pixels, characterized in that the correlation length is the correlation length of the noise of the image information of the pixels, and characterized in that the correlation length of the noise that overlays the image information is ascertained from the image information of pixels of a subregion of the object representation, wherein the image information within the subregion maps a homogeneous region of the represented object.
The closest prior art, by GAL-YAM et al. (US 2018/0232596) shows a similar system, in which, an image device calculates the correlation length of the object representation (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels), ascertainment of a first subset of pixels from the number of pixels, wherein the pixels of the first subset of pixels are spaced apart from one another in the object representation by at least the correlation length (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels), ascertainment of the at least one parameter from the image information of the first subset of pixels (see para. 0212, 0293, 0259, where Gal-Yam discusses obtaining registration, color refraction, and noise), and ascertainment of an error for the at least one parameter ascertained from the image information of the first subset of pixels (see para. 0212, where Gal-Yam discusses registration error, color refraction systemic errors, and small-scale flat-fielding errors). 
However, Gal-Yam fails to address: 
“Claim 1.  A computer-implemented method for determining errors in at least one parameter of the object derived from a digital representation of an object, wherein the digital representation comprises a number of pixels arranged on a grid, wherein at least one item of image information that quantifies a material-specific value of the object at the position of the pixel is assigned to a pixel, wherein the image information results from a metrological mapping of the object, and is overlaid with statistical noise, wherein as a result of the metrological mapping of the object, the image information of a first pixel is correlated to the image information of pixels within a surroundings of the first pixel defined by a correlation length of the image information, wherein the method comprises the following steps:
ascertainment of the object representation,
ascertainment of the correlation length of the object representation,
ascertainment of a first subset of pixels from the number of pixels, wherein the pixels of the first subset of pixels are spaced apart from one another in the object representation by at least the correlation length,
ascertainment of the at least one parameter from the image information of the first subset of pixels, and ascertainment of an error for the at least one parameter ascertained from the image information of the first subset of pixels,
characterized in that the correlation length is the correlation length of the noise of the image information of the pixels, and
characterized in that the correlation length of the noise that overlays the image information is ascertained from the image information of pixels of a subregion of the object representation, wherein the image information within the subregion maps a homogeneous region of the represented object.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663